Citation Nr: 9928898	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, S.Z.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
November 1967.  The veteran served in Vietnam and was wounded 
in action in July 1967.

This matter comes to the Board of Veterans' Appeals on appeal 
from an October 1997 rating decision by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD and 
assigned a 30 percent disability rating.  Thereafter, the 
veteran filed a timely appeal as to the disability rating 
assigned.

The Board noted that in October 1997, the RO also denied 
claims of entitlement to increased evaluations for service-
connected residuals of shell fragment wounds to the right 
arm, elbow, and forearm, evaluated as 30 percent disabling, 
and service-connected shell fragment wound scars to the right 
side of the neck, evaluated as 10 percent disabling.  

In November 1997, the veteran filed a Notice of Disagreement 
regarding the RO's denial of an increased evaluation for his 
service connected shell fragment wound to the right arm, 
elbow, and forearm.  In response, the RO issued a Statement 
of the Case in December 1997.  However, there is no record 
that the veteran ever submitted a Substantive Appeal 
regarding this issue.  Additionally, in April 1998, he 
withdrew his appeal in writing as to the issue of entitlement 
to increased evaluations for service-connected residuals of 
shell fragment wounds to the right arm, elbow, and forearm.  
38 C.F.R. § 20.204 (1998).  Accordingly, the Board will not 
address this issue further.

The Board also notes that in a May 1999 Written Brief 
Presentation submitted by the veteran's accredited 
representative, the representative listed the issue of 
entitlement to an increased evaluation for the service-
connected shell fragment wound scars to the right side of the 
neck as one of the issues presently on appeal before the 
Board.  However, the Board can find no evidence in the record 
demonstrating that the veteran ever submitted a Notice of 
Disagreement regarding the RO's October 1997 denial of this 
claim, and no evidence that the veteran otherwise ever 
expressed any intent to appeal this decision.  To the extent 
that the veteran's accredited representative may have 
intended to file a new claim for an increased rating, this 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing effective 
work and social relationships. 


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
PTSD is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with two recent VA examinations, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
in order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that in the May 1999 Written Brief 
Presentation, the veteran's accredited representative 
requested that the veteran's claim be remanded so he could be 
provided with a VA social and industrial survey to assess the 
current level of his disability.  However, the Board notes 
that the veteran has been provided with two VA psychiatric 
examinations, which specifically addressed the current level 
of his service-connected disabilities.  The Board has 
reviewed the medical reports of these examinations and found 
them to be more than sufficient for helping to resolve the 
issue at hand.  In addition, the veteran has submitted two 
statements from his supervisor at work, M.M., which describe 
in some detail the veteran's difficulties in the workplace 
setting.  The Board believes that a remand of this case for 
the purpose of providing a VA social and industrial survey 
simply to obtain information which has already been provided 
would serve no useful purpose and would only impose 
unnecessary delay.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Factual Background

In June 1997, the veteran filed a claim of entitlement to 
service connection for PTSD.  He indicated that he was 
suffering from nightmares, night-sweats, exaggerated startled 
response, hypervigilance, intrusive thoughts, flashbacks, and 
an inability to stay focused or to concentrate.

In July 1997, a VA psychiatric examination was provided.  The 
veteran reported that since returning from the Vietnam War, 
he has been able to "manage and do okay" at his jobs.  He 
reported that he did not have many friends but that he was 
close with his family.  He indicated that he often 
experienced recurring dreams about violence in Vietnam, and 
that he often woke up multiple times during the night due to 
these dreams, usually covered in sweat.  He further indicated 
that at different times he has awoken to find that he has 
either gone into the closet or was trying to dig holes in the 
floor.  The veteran further reported that he was 
uncomfortable sitting without a wall behind him and was 
always watching other people around him.  He indicated that 
he could not stand people in line behind him and that when he 
was at home, he was always getting up to patrol his house and 
make sure it was safe.  He also described experiencing 
intrusive and morbid thoughts about the war and that he often 
felt depressed.

Upon examination, the VA psychiatrist noted that the veteran 
was cooperative and that his thought process was goal-
oriented.  The VA psychiatrist also that the veteran's mood 
and affect were depressed and that he became tearful during 
the interview, especially when discussing experiences in 
Vietnam.  The veteran reportedly denied experiencing any 
hallucinations or delusions, and denied suicidal ideation.  
His insight and judgment were noted to be fair, and the 
examiner found that his speech was normal in rate, volume, 
and tone.  Both short-term and long-term memory were found to 
be grossly intact, and the VA psychiatrist noted that there 
was no loosening of association or flight of ideation.  The 
VA psychiatrist diagnosed the veteran with PTSD and assigned 
a Global Assessment of Functioning (GAF)  score of 55. 

In an October 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran subsequently filed a Notice of 
Disagreement as to his 30 percent disability rating in which 
he contended that his PTSD adversely affects virtually every 
aspect of life.  He reported that he was seeking counseling 
for his condition and that he had been told that very long-
term care would be required due to the extent and severity of 
his disability.  He also reported that he was suffering from 
short-term and long-term memory loss, anxiety attacks, and 
night-sweats.

In a treatment report dated in February 1998, a counselor 
from the Vet Center in Oakland, California reported that the 
veteran had been attending weekly individual and group 
therapy sessions on a regular basis since June 1997.  A 
diagnosis of PTSD was noted with a GAF score of 55.

In a March 1998 statement, the veteran's manager at the 
Commissary Meat Department of Beale Air Force Base indicated 
that the veteran has worked under his supervision for eight 
years.  The manager, M.M., reported that on several occasions 
during this period, the veteran became extremely upset at 
fellow workers for no apparent reason at all.  M.M. indicated 
that on most of these occasions, he was forced to either give 
the veteran an extended break or to excuse him from work for 
the rest of the day.  He also noted that several of the 
veteran's coworkers have expressed concern that the veteran 
was a "time bomb ready to explode".  However, except on 
these occasions, M.M. indicated that the veteran was 
generally an excellent worker who normally got along well 
with customers and coworkers.

In April 1998, the veteran was provided with a personal 
hearing at the RO.  The veteran that he often woke up at 
night every 20 to 30 minutes, and that in most of these 
instances, he would canvass his house, checking to see if all 
of the windows and doors were locked so his family was safe.  
He indicated that he was having fewer dreams about Vietnam 
but that he was still easily startled and still preferred 
isolation.  The veteran explained that he had only two 
friends, one of whom he rarely saw anymore but the other he 
was still close with.  The veteran's wife also testified at 
the hearing.  She testified that the veteran's problems have 
made raising their two children more difficult, although she 
stated that she did feel that the veteran loved them a great 
deal.  She also testified that for a long time she encouraged 
the veteran to find more friends and was never able to 
understand until recently why he was unable to do so.

In June 1998, the Vet Center in Oakland submitted counseling 
records that show ongoing treatment for PTSD from June 1996 
through June 1998.  Counselors noted symptoms such as anger, 
depression, sleep deprivation, and isolation.  The veteran 
reported feeling some prejudice and anger towards Vietnamese 
people, but several counselors noted some improvement in his 
ability to deal with these particular feelings.  The veteran 
also reported feeling very stressed at work, primarily due to 
a conflict he was having with a particular person.

In June 1998, M.M. submitted another statement in which he 
reported that there had been an increase in the veteran's 
rage and violent attitudes towards customers and coworkers.  
He indicated that the veteran sometimes becomes totally 
irritated and violent, and unproductive as a meat cutter.  
M.M. stated that the veteran has exercised poor judgment in 
the amounts and types of meat to cut on many occasions, and 
has become unreliable as an independent worker, which 
reportedly presents a problem as most of his coworkers choose 
not to work with him.  M.M. indicated that he has tried to 
talk to the veteran about these matters, but that on each 
occasions the veteran has become very stressed and highly 
irritated, which has made things worse.  M.M. reported that 
the veteran was rated as minimally acceptable for his last 
performance period due to his inability to exercise good 
judgment and his difficulty in maintaining effective working 
relations with customers and coworkers.

In July 1998, the veteran was provided with another VA 
psychiatric examination.  The veteran reported that he was 
becoming increasingly irritable at work and having more 
difficulty with customers.  He indicated that he has been 
having more trouble sleeping recently due to pain in his arms 
and legs, but stated that he has been having trouble sleeping 
ever since he returned from Vietnam.  He reported that he was 
remembering more about Vietnam than ever before, which he 
believed was probably due to his talking about it more in 
therapy and with his wife.  However, he stated that he had a 
great many recurring thoughts and feelings he did not want to 
think about, which often resulted in feelings of anger.  The 
veteran reported that his nightmares were occurring less 
frequently but that he had recently struck his wife in his 
sleep when she tried to awaken him.  He indicated that he 
still experienced flashbacks and pointed to a particular 
incident at work in which he overhead some Vietnamese people 
talking.  He stated that upon hearing their voices, he became 
very shaky and felt as if he was in an ambush.

Upon examination, the VA psychiatrist noted that the veteran 
cleanly groomed and exhibited clear speech.  The veteran 
reportedly appeared somewhat anxious, and the VA psychiatrist 
found that there seemed to be an underlying irritability 
present, although the vetera was generally pleasant 
throughout the examination.  The veteran reportedly denied 
suicidal ideation but indicated that he often had feelings of 
assaultive impulses towards his coworkers.  The veteran 
reportedly professed to often getting tired of the 
"stupidity of other people" and that he often had to leave 
when he was irritated with people for fear of a more overt 
physical reaction.  The veteran reportedly felt that he has 
had a good relationship with his wife over the last 8 to 10 
years, and that he felt anchored by his family and pressured 
by them at the same time. 

The VA psychiatrist concluded that it was difficult to 
partition out the level of irritability and lower frustration 
tolerance that was due to the veteran's chronic physical pain 
and pressure at work from the level that was due to PTSD.  
However, the VA psychiatrist found that some of his symptoms 
appeared "classically" related to PTSD, including memories 
of war events, flashbacks, and reactions to situations that 
remind him of the war era.  A GAF score of 60 was noted.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The criteria of 38 C.F.R. § 4.130, Diagnostic Codes 9411 
(1998), which pertains to PTSD, reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently rated as 30 percent disabled for his 
service-connected PTSD.  He contends that his disability is 
more severe than is compensated by his presently assigned 
disability rating. 

After reviewing the entire record, the Board finds that the 
competent and probative evidence shows that the current 
severity of the veteran's PTSD more nearly approximately a 
rating of 50 percent.  38 C.F.R. §§ 4.7, 4.21 (1998).  
Specifically, the Board believes that there is ample evidence 
of record demonstrating that the veteran suffers from 
disturbances of motivation and mood and difficulty 
establishing and maintaining effective work and social 
relationships.  This is supported primarily by the veteran's 
ongoing struggle with irritability and anger outbursts, as 
well as his lack of social activity and difficulty 
interacting with his coworkers and customers.

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent under the criteria of 
Diagnostic Code 9411.  There is no evidence which suggests 
that the veteran suffers from circumstantial, circumlocutory, 
or stereotyped speech.  There is also no evidence that he 
experiences panic attacks of a duration of more than once a 
week, and the July 1997 VA psychiatrist specifically found 
that his insight and judgment were fair.  Further, although 
the veteran does not have many friends, he has reported that 
he is close to both his wife and children.

However, the Board finds that the evidence supports a 
50 percent disability rating for PTSD.  In particular, the 
Board found the letters submitted by the veteran's manager, 
M.M., to be very probative.  Although there is no evidence 
that M.M. possesses the requisite medical training as to 
render him competent to testify as to the veteran's mental 
status, the Board believes that as the veteran's supervisor, 
M.M. is clearly competent to testify as to the quality of the 
veteran's work and his ability to perform his occupational 
tasks at his job.  M.M. specifically found that the veteran 
was becoming increasingly unreliable at work due to 
irritability and anger outbursts, and that he was requiring 
increased supervision due to poor judgment and occasional 
panic attacks.  Additionally, M.M. noted that he was forced 
to isolate the veteran from both coworkers and customers due 
to concern over his irritability and violent eruptions.

In addition to the veteran's decreased reliability and 
productivity at work, the Board notes that both VA 
psychiatrists noted the veteran's tendency towards anger 
outbursts and irritability.  They also noted the veteran's 
desire for isolation and lack of many friends, as well as his 
intrusive thoughts of Vietnam.  Further, the Board notes that 
the veteran has reported other symptoms, such as 
"shakiness" and being easily startled.  He has also 
reported flashbacks during the day, and that he has continued 
to experience nightmares and chronic sleep impairment.  The 
Board also notes that the veteran has reported obsessive 
behavior, such as getting up repeatedly throughout the night 
to check to see if all the doors and windows are locked.  The 
veteran has also reported depression and the Board notes 
there is some evidence of memory loss.  Although the July 
1997 VA psychiatrist found that the veteran's short-term and 
long-term memory was normal, the veteran has consistently 
reported difficulty remembering things, which was 
specifically found by the July 1998 VA psychiatrist.

Therefore, while the veteran may have not demonstrated all of 
the criteria for a 50 percent disability rating under 
Diagnostic Code 9411, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 50 percent rating rather than a 30 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).  The Board finds the 
manifestations of the veteran's disability which support a 50 
percent disability rating to be more significant and have a 
greater impact on the veteran's ability to function 
occupationally and socially than those which do not meet the 
criteria for a 50 percent evaluation. 

The Board has considered whether the next highest evaluation 
of 70 percent might be warranted.  However, the evidence of 
record does not demonstrate that the veteran's PTSD is 
manifested by symptoms such as suicidal ideation; 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic or depression; neglect of personal 
appearance and hygiene; or an inability to establish or 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  Although the veteran has 
demonstrated impaired impulse control, there is no evidence 
that his anger outbursts have ever been manifested by 
physical violence.  Additionally, examiners have repeatedly 
assigned GAF scores of 55 and 60, which are indicative of 
only moderate symptoms or moderate impairment in social or 
occupational functioning.  Thus, the Board finds that the 
preponderance of the evidence of record is against assignment 
of a 70 percent disability evaluation for his PTSD.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 50 percent 
disability rating for the veteran's PTSD under Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7, 4.21.  Furthermore, for the 
reasons and bases stated above, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent.

In Fenderson  v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 50 percent disability rating effective 
from June 1997, the date of the veteran's initial claim of 
entitlement to service connection.

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the May 1998 
Supplemental Statement of the Case that an extraschedular 
evaluation was not warranted for the veteran's service-
connected disability.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected PTSD markedly interferes with 
employment or that he has required frequent periods of 
hospitalization for this disability.  As noted above, the 
veteran is currently employed as a meat cutter at Beale Air 
Force Base, where he has worked for the last 8 years.  The 
veteran has contended that he has experienced increasing 
difficulty dealing with coworkers and customers, and his 
manager has reported that he has been forced to isolate the 
veteran due to his increasing irritability and anger.  
However, despite these problems, the veteran has been able to 
maintain full-time employment at this job for over 8 years, 
and his manager has given no indication that the veteran is 
in danger of losing this job.  The manager has also indicated 
that aside from the increasing difficulties that have arisen 
due to the his PTSD, the veteran has a history of otherwise 
being considered an excellent worker.  Further, although his 
manager has indicated that he has sent the veteran home for 
the rest of the day after conflicts with other employees 
arose on several occasions, there is no indication that the 
veteran has ever been forced to miss work for extended 
periods of time or that his being sent home for the rest of 
the day on several occasions has markedly interfered with his 
employment.  The veteran has also never reported that he has 
required any hospitalization for this disability, and the 
evidence of record similarly reveals no psychiatric 
hospitalizations. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased rating of 50 percent is granted for the 
veteran's PTSD, subject to controlling regulations applicable 
to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
    See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


